Citation Nr: 0844343	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for diabetes mellitus on 
a direct basis, secondary to hepatitis C, and due to 
herbicide exposure.

3. Entitlement to service connection for depression on a 
direct basis and as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C, diabetes mellitus, and depression.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing in 
August 2008. A transcript of that hearing is of record and 
associated with the claims folder. 

During the August 2008 Travel Board hearing, the veteran 
appeared to raise the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD). This 
issue is not inextricably intertwined to any issue on appeal. 
See Harris v. Derwinski, 1 Vet.App. 180 (1991). It is 
referred to the RO for whatever development is deemed 
appropriate. 


FINDINGS OF FACT

1. Service medical evidence is negative for any treatment or 
diagnosis of hepatitis C.

2. Hepatitis C was not manifested until many years after 
service. 

3. The veteran's currently diagnosed hepatitis C is not 
causally or etiologically related to any incident or injury 
in service. 

4. The veteran's diabetes mellitus is not attributable to an 
injury or disease in service, within one year of service 
discharge, nor is it linked to any service-connected 
disability or herbicide exposure in service. 

5. The veteran's claimed depression is not attributable to an 
injury or disease in service, nor is it linked to any 
service-connected disability.  


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A.§§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008). 

2. Diabetes mellitus was not incurred in or aggravated by 
active service, nor may diabetes mellitus be presumed to have 
been incurred in service, nor is it due to herbicide 
exposure, nor was it caused by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309, 
3.310 (2008). 

3. Depression was not incurred in or aggravated by service 
nor was it caused by a service-connected disability. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in March 2007, prior to the April 2007 
adjudication. The RO also submitted additional VCAA 
notification in January 2008 and June 2008. The June 2008 
notification related to what was necessary for herbicide 
exposure. In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that VA must also provide notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. The veteran received such notification in 
January 2008. 

VA has a duty to assist the veteran in the development of the 
claims. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service treatment evidence, private treatment 
evidence, and a July 2008 VA examination in connection with 
the claim. The veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. 

In addition, a personal hearing was offered and the veteran 
testified at a Travel Board hearing before the undersigned in 
August 2008. The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claims.


Service Connection 

The veteran alleges that he has hepatitis C incurred in 
service. He alleges that he incurred hepatitis C when he 
underwent surgery in service in what he claims to have been 
an unsanitary operating suite in Korea. He also claims 
service connection for depression and diabetes mellitus due 
to service, or in the alternative, as secondary to hepatitis 
C. Finally, he also claim that he has diabetes mellitus as a 
result of herbicide exposure in Korea during service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hepatitis C, diabetes 
mellitus, or depression. 

Hepatitis C

The veteran alleges that he has hepatitis C as a result of 
service. It is his contention that he contracted this 
disorder when he underwent surgery in Korea for a 
circumcision. He maintains that the circumcision was not 
performed under sanitary conditions. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While the record shows the veteran has a current disability, 
the claim is specifically denied on the basis that there is 
no competent lay or medical evidence of factors (2) and (3), 
above under the Pond and Caluza criteria. It is for these 
reasons that the claim is denied. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).


There are no VA regulations specifically dealing with service 
connection for hepatitis C. For service connection to be 
granted for hepatitis C, the evidence must show that the 
veteran's hepatitis C infection, risk factor(s), or symptoms 
were incurred in or aggravated by service. The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C. Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades. See VBA letter 211B (98-110) 
November 30, 1998.

As to the risk factors noted above, the veteran clearly has 
had (1) IV drug use, and (2) high-risk sexual activity, as 
exemplified by several in-service treatments for venereal 
disease. 

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). This claim 
was filed after October 31, 1990. An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed. In 
relevant part, for the purpose of this paragraph, drug abuse 
means the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non- prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects. 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987). In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks. A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran." In this case, the veteran's military occupational 
specialty was a clerk typist.

The Fast Letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. See also 
VBA All Station Letter 211B (98-110) November 30, 1998; VBA 
Training Letter 211A (01-02) April 17, 2001 (major risk 
factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades). VBA Fast 
Letter 04- 13, June 29, 2004.

Service medical evidence does not show any complaints, 
findings, treatment, or diagnosis of hepatitis C. As noted, 
in September 1975, the veteran was treated for syphilis. He 
was treated for gonorrhea in April 1976. 



He underwent an elective circumcision in July 1976. In a 
December 2006 statement accompanying his claim, the veteran 
alleged that:

"I remember seeing other soldier getting the 
operation as I watched them and my turn came as I 
watched by some soldiers that were not doctors, nor 
patients. I thought at that time the conditions 
were unsanitary and 20 years later I believe my 
observations were correct at that time. As soon as 
the guy in front of me had the procedure completed 
I was on the same table in less than 5 minutes as I 
remember it and blood was everywhere."  

The veteran reiterated this essential factual account of his 
military service at an August 2008 Travel Board hearing 
conducted at the RO. The veteran indicated that he received a 
circumcision in service in a drab facility where anyone could 
walk in and out  of the surgical suite while the procedure 
was ongoing. He stated that it appeared like an "assembly 
line." He related that he experimented with heroin, 
intravenously in 1975, prior to Korea. He stated that he 
never used a dirty syringe. He also testified that after 
service, he used heroin with others approximately 2 or 3 
times. He also testified that none of the others with whom he 
injected heroin contracted hepatitis C to his knowledge. 

After service, VA medical records show that in February to 
March 1979, the veteran was hospitalized by VA for acute 
organic brain syndrome, secondary to drug or poison 
intoxication. The treatment report showed that the veteran 
was diagnosed with venereal disease on three occasions and 
treated on all three occasions in an appropriate manner. It 
was also noted that he began using heroin in 1976 while in 
service. He claimed that he supported this habit 
approximately five to six months, shooting up with heroin 
approximately three to four times a week. He stated that he 
just awoke one morning and decided that heroin was not for 
him and he quit and had not used the drug since then. He 
related a history of marijuana use. In February 1987, when he 
was admitted to VA for a court ordered alcohol evaluation 
secondary to his first DWI, he gave a history of episodic 
cocaine abuse. In November 1987, VA records indicate that the 
veteran attended Alcohol Anonymous (AA) and Narcotics 
Anonymous (NA). 

In January 1996, the veteran was seen by a private physician 
T.B.D., MD, and the records indicated that the veteran was 
recently diagnosed with hepatitis C. He related that he could 
have been exposed to hepatitis C in the early 1980's when he 
had an intimate relationship with someone who used heroin. He 
also related to the physician that he could also have been 
exposed in 1976 at a time when he experimented with 
parenteral drugs for only a two to three month period. He 
stated he had never had a blood transfusion. He had an 
episode of syphilis which was treated in 1974. 

In January 2007, a medical opinion was submitted by Craig N. 
Bash, MD on behalf of the veteran's claim. Dr. Bash opined 
that the veteran's current hepatitis C was likely caused by 
his surgical experiences and contaminated blood, in service, 
while in Korea in 1976. The physician indicated that the 
veteran entered service fit for duty, had surgery in a 
foreign country, and JCAHO (Joint Commission for 
Accreditation of Hospital Organizations) guidelines 
concerning sterility were "likely not enforceable." A non-
sterile environment which contained blood and blood products 
would be considered a known vector for transmission of 
hepatitis C from patient to patient. It was noted that the 
veteran had other risk factors for the development of 
hepatitis C as he stated he used clean needles for 
intravenous drug use a "couple of times." 

Dr. Bash also related that it was very difficult to tell 
which exposure caused the veteran's hepatitis C (either 
service surgery or the drug use). He believed that the 
service time surgery was more likely the causative event as 
this event was documented in the veteran's medical history 
and occurred in a relatively dirty Korean environment. The 
veteran's needle use was not documented in his medical 
records and therefore, the information was exclusively lay in 
nature. The veteran stated that the needles he used were 
clean, and this event was likely relatively sterile, from a 
hepatitis C standpoint. Dr. Bash also stated that his opinion 
was consistent with that of another physician who stated that 
the veteran's hepatitis C was slowly progressive and was 
likely present for 15 to 20 years. 

Dr. Bash did not express any opinion as to what effect, if 
any, the veteran's documented high-risk sexual activity may 
have played in the development of the disorder. 

The veteran underwent VA examination in July 2007, 
accompanied by a review of the claims folder. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

The examiner noted that the veteran's medical history 
indicated that the veteran was diagnosed in 1996 with 
hepatitis C and underwent a number of interferon/ribavarin 
treatments. The medical history revealed alcohol and 
substance abuse and high risk sexual activity. The examiner 
related his understanding of the veteran's account of the 
1976 surgical procedure, under unsanitary conditions. 

The examiner also noted the veteran's history of alcohol 
ingestion, intravenous drug abuse, cocaine use, high-risk 
sexual activity and that he had been a boxer for 17 years 
(risk factors being splashes of blood and saliva). The 
examiner stated that the etiology of the veteran's hepatitis 
C appeared to be multi-factorial. The examiner stated that 
the veteran had numerous risk factors to contract hepatitis 
C. 

The examiner indicated that he found it less likely that the 
veteran's circumcision procedure was the cause of his 
hepatitis C, because essentially this could not be proven 
since it was performed so many years ago. However, it was the 
examiner's opinion that the veteran's other risk factors 
outweighed the likelihood of contracting hepatitis C through 
an operative procedure or a circumcision since he did not 
receive any blood products at the time of the circumcision. 
The examiner indicated that the veteran's other risk factors 
appeared likely to have caused hepatitis C. 

Dr. Bash submitted a February 2008 addendum to his 
January 2007 medical opinion. He stated that he found it 
impossible to tell if the veteran's hepatitis C came from 
drug use or his circumcision performed under dirty conditions 
in Korea when the blood supply there was unsafe. 

According to Dr. Bash, the risk of hepatitis from surgery in 
service was a known medical risk that was likely greater than 
his risk for hepatitis from drug use, "especially since the 
veteran always used a clean needle." Further according to 
Dr. Bash, the veteran's records did not show other risk 
factors of the development of hepatitis C. Again, Dr. Bash 
did not allude to the veteran's history of high-risk sexual 
activity as reflected in his service medical records.

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that hepatitis C was incurred in or aggravated by the 
veteran's military service. 

The sole opinion supportive of the veteran's claim is that of 
Dr. Bash. However, that opinion is based solely upon the 
physician's belief that the veteran is wholly truthful in his 
account that he underwent a surgery by military physicians 
conducted in an unsanitary environment. Apart from the 
veteran's account, which was clearly generated in the course 
of an attempt to gain VA compensation, there is no evidence 
to indicate that the surgery occurred in the conditions he 
has described. 

The veteran alleges that during the peacetime environment in 
which he served, military medical professionals conducted his 
surgery, as well as that of other soldiers, in what can be 
described as a medieval environment- e.g., unsanitary 
conditions, assembly-line procedures, non-medical spectators 
and the presence of "blood everywhere." In this respect, 
the veteran's account of the "in-service" event as noted 
above in the Pond and Caluza three-part test for a grant of 
service connection is not the in-service surgery. It is 
instead the surgery as the veteran has described it.  

However, the veteran's description is wholly incredible and 
the Board places no credibility on it whatsoever. Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); see Samuels v. West, 11 
Vet. App. 433, 436 (1998) (Where the veteran sought service 
connection for post-traumatic stress disorder, based upon 
multiple stressors occurring during "combat" in Vietnam, and 
the record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors); see also Godfrey v. Brown, 7 
Vet. App. 398, 407 (1995) (Where the report of the Social 
Security Administration [SSA] reflected that its findings 
were based on the veteran's disability encompassing "twenty-
year history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file shows no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

Indeed, even were the Board to assign any credibility to the 
veteran's account of the in-service surgery, the veteran is 
not competent to render an opinion as to whether military 
medical professionals failed to ensure that the surgery was 
conducted in a sanitary environment. It has been continuously 
held that a medically untrained layperson, such as the 
veteran, is not qualified to render medical opinions, and 
such  opinions are entitled to no weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 
16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Cox 
v. Brown, 5 Vet. app. 93, 95 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Dr. Bash's opinion is therefore not factually supportable. 
With due respect to the physician, while standards from the 
Joint Commission may not have been enforceable, it cannot be 
doubted that the U.S. military does have standards for the 
care of its members, as to both surgical procedures and blood 
supplies. His opinion that the veteran's hepatitis C was 
likely caused by his surgical experiences and contaminated 
blood is not based on any data other than the veteran's lay 
statements, and he specifically did not address the veteran's 
episodic cocaine use or his high risk sexual activity. 

However, the medical opinion rendered by the July 2007 VA 
examiner, indicated that the etiology of the veteran's 
hepatitis C was multi-factorial. This examiner stated that it 
was less likely that the circumcision in service was the 
cause of the veteran's hepatitis C as he did not receive any 
blood products in connection with this procedure. The 
examiner stated that it was therefore, more likely that the 
other risk factors were the cause of the veteran's hepatitis 
C. 

Because the opinion of Dr. Bash is not factually supportable, 
his medical opinion linking the disorder to military service 
is equally of no probative value. The explicit or implicit 
opinion of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386).

Since Dr. Bash's opinion is based on only two risk factors; 
is grounded on the unsubstantiated accounts of the veteran; 
does not address at least two other risk factors; and does 
not address the fact that the highest prevalence of hepatitis 
C infection is caused by those such as IV drug use, which the 
veteran has engaged in on more than one occasion, the Board 
finds the private medical opinion less probative and accords 
the VA medical opinion that addressed all of the risk 
factors, greater weight. 

Absent competent factual evidence indicating substantiation 
of the in-service event; and a competent medical opinion 
establishing a nexus between the veteran's current diagnosis 
of hepatitis C and an inservice disease, injury, or event, 
service connection for hepatitis C is not warranted. 

Diabetes mellitus

The veteran contends that he has diabetes mellitus as a 
result of service. He also maintains in the alternative, that 
his diabetes mellitus is due to his hepatitis C, or herbicide 
exposure in service while stationed in Korea. 

As previously indicated, service connection is available for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may presumed, for certain chronic 
diseases, such as diabetes mellitus, which are manifested to 
a compensable degree within a prescribed period after 
discharge from service (one year for diabetes mellitus), even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability. 38 C.F.R. 
§ 3.310.

The claim for entitlement to service connection for diabetes 
mellitus is based on the veteran's allegation that such 
disability developed due to his hepatitis C or in the 
alternative, due to herbicide exposure in Korea. 


The veteran does not contend, and the evidence does not show, 
that diabetes mellitus was initially manifested in service or 
during the first year after his discharge from service. 
Although the veteran currently has diabetes mellitus, a 
review of the medical evidence does not show that diabetes 
mellitus was diagnosed prior to 2006. In any event, there is 
no evidence that it is directly related to service. 
Accordingly, service connection is not warranted on that 
basis.

Since the Board is denying the underlying claim for service 
connection for hepatitis C, the veteran cannot establish 
service connection for diabetes mellitus according to a 
secondary relationship to this claimed hepatitis C. In view 
of the denial of service connection for the primary disorder, 
a theory of entitlement based on secondary service connection 
presents a moot issue.

Accordingly, there is no legal basis to grant service 
connection for diabetes mellitus secondary to hepatitis C. 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit).

Finally, the veteran does contend that in the alternative, he 
has diabetes mellitus due to herbicide exposure while 
stationed in Korea. Therefore, he maintains that service 
connection should be presumed.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides along the DMZ in Korea. 
VA's Adjudication Procedure Manual, 
M 21-1, part VI, para. 7.20(b)(2) (change 125) (hereinafter 
M21-1) indicates that herbicides were used along the southern 
boundary of the DMZ in Korea between April 1968 and 
July 1969. The Department of Defense (DoD) has identified 
specific units that were assigned, or rotated to areas along 
the DMZ where herbicides were used. Herbicide exposure is 
conceded for veterans who allege service along the DMZ in 
Korea and were assigned to one of the units identified 
between April 1968 and July 1969. 



In this case, the veteran was on active duty from 1974 to 
1976. This was not between April 1968 and July 1969, the time 
period when herbicides were used along the DMZ in Korea. 
Therefore, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

However, the United States Court of Appeals for the Federal 
Circuit has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). The United States Court of 
Appeals for Veterans Claims has specifically held that the 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure. McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

In this regard, the only evidence of record supporting the 
veteran's claim that he was exposed to herbicides in Korea is 
his own lay opinion. The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis. Accordingly, his lay opinion 
does not constitute medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Since there is no medical evidence showing diabetes mellitus 
in service, within one year of service discharge, no evidence 
showing diabetes mellitus as secondary to a service-connected 
disability, nor was the veteran stationed in Korea near the 
DMZ between April 1968 and July 1969, nor medical evidence to 
show that the veteran has diabetes mellitus as a result of 
herbicide exposure in Korea, service connection is not 
warranted on a direct basis, on a presumptive basis, 
secondary to hepatitis C, or due to herbicide exposure. 





Depression 

The veteran claims that service connection is warranted for 
depression on a direct basis or in the alternative, secondary 
to hepatitis C. 

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran has been diagnosed with acute psychosis 
secondary to multiple chemical abuse, acute organic brain 
syndrome secondary to drug or poison intoxication, acute 
psychotic episode, and depression secondary to hepatitis C, 
the most recent medical evidence of record, a July 2007 VA 
psychiatric report, indicates, in pertinent part, that the 
veteran does not presently have a mental health problem that 
reaches the level of a DSM IV diagnosis. 

Based on the foregoing, the veteran does not have a current 
psychiatric disability and therefore, service connection for 
depression on a direct basis or as secondary to hepatitis C 
is not warranted. 


                                                               
(ORDER CONTINUED ON NEXT PAGE)












ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus on a direct basis, 
secondary to hepatitis C, and due to herbicide exposure is 
denied. 

Service connection for depression on a direct basis or as 
secondary to hepatitis C is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


